        Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT

                                DISTRICT OF NEW MEXICO

BRETT HENDRICKSON,

               Plaintiff,

v.                                                   NO. 1:18-CV-01119-RB/LF

AFSCME COUNCIL 18; MICHELLE LUJAN
GRISHAM, in her official capacity as
Governor of New Mexico; and HECTOR
BALDERAS, in his official capacity as Attorney
General of New Mexico,

               Defendants.

 DEFENDANTS MICHELLE LUJAN GRISHAM AND HECTOR BALDERAS' REPLY
          BRIEF IN SUPPORT OF THEIR MOTION TO DISMISS

       COME NOW Defendants Michelle Lujan Grisham, in her official capacity as Governor

of New Mexico, and Hector Balderas, in his official capacity as Attorney General of New

Mexico, (collectively "State Defendants") by and through their counsel of record, Park &

Associates, L.L.C. (Alfred A. Park and Lawrence M. Marcus), and hereby file this Reply Brief in

Support of their Motion to Dismiss. For their Reply, State Defendants STATE:

      I. NEITHER GOVERNOR LUJAN-GRISHAM NOR ATTORNEY GENERAL
                   BALDERAS ARE PROPER DEFENDANTS

       Contrary to Plaintiff's contentions, this Court lacks subject matter jurisdiction, because

neither the attorney general nor the governor are proper defendants In order for the Ex Parte

Young exception to Eleventh Amendment immunity to apply, there must be a "'special relation'

between the state officer sued and the challenged statute." Waste Mgmt. Holdings, Inc. v.

Gilmore, 252 F.3d 316, 331 (4th Cir. 2001), citing Young, 209 U.S. at 157. Moreover, "General

authority to enforce the laws of the state is not sufficient to make government officials the proper




                                                 1
        Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 2 of 13



parties to litigation challenging the law. Thus, the mere fact that a governor is under a general

duty to enforce state laws does not make him a proper defendant in every action challenging the

constitutionality of a state statute." Gilmore, 252 F. 3d at 331 (citations omitted); See also

Okpalobi v. Foster, 244 F.3d 405 (5th Cir. 2001) (en banc) (holding that, where a statute created

a private right of action, rather than enforcement by the governor or attorney general, neither

state official was a proper defendant); Bishop v. Okla., 333 Fed. Appx. 361 (10th Cir.

Unpublished Opinion June 5, 2009) (holding that a constitutional challenge to a ban on same sex

marriage was not properly brought against the governor and attorney general when marriage

licenses were issued by court clerks)

       Contrary to Plaintiff’s contention, the general enforcement powers of the governor and

attorney general do not extend to the enforcement of the statutes challenged in the present case,

which are sections of the Public Employee Bargaining Act, N.M.S.A. § 10-7E-1 et seq

("PEBA"). The enforcement power of the governor and attorney general regarding this Act is, at

most, indirect. Enforcement of PEBA, at least at the level of state agencies, is the responsibility

of the Public Employee Labor Relations Board ("PERLB"). N.M.S.A. §§ 10-7E-23(A) & 10-7E-

4(D). Aside from a heavily restricted appointment power, the governor has no influence over the

PERLB, and the attorney general has no influence whatsoever. N.M.S.A. § 10-7E-8 (A)

(governor appoints PERLB members based on recommendations from various groups);

N.M.S.A. § 10-7E-8(B) (PERLB members serve fixed three year terms); Am. Fed.of State,

County, & Muni. Employees v. Martinez, 2011-NMSC-018, 150 N.M. 132 (governor cannot fire

PERLB members). Moreover, this independence serves an important purpose. Because the

PELRB is empowered to make decisions that may adversely affect the executive branch, the

PELRB must remain free from the executive’s control. 2011-NMSC-018, ⁋ 11.




                                                2
        Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 3 of 13



       Quite simply, the PERLB is responsible for the enforcement of the statutes and union

contract provisions that Plaintiff finds to be objectionable, and the Governor and the Attorney

General do not exert sufficient authority over this body.

       Further, all of the case law cited by Plaintiff can be distinguished from the instant case. A

state's executive branch, namely the governor and the attorney general, has general enforcement

power regarding the state's laws. This was the rationale for the decision in Petrella v.

Brownback, 697 F.3d 1285 (10th Cir. 2012). At issue in Petrella was the constitutionality of a

Kansas law that placed a cap on the "Local Option Budget" that a local school district could use

to obtain more education funds from local property taxes. 697 F.3d at 1290. While the Court

found that the governor and the attorney general were proper defendants, based on the general

enforcement power of the executive branch, this is an example of a statute that was encompassed

by this general enforcement power. If a local school district were to violate the cap on the Local

Option Budget, it would be the governor and the attorney general that would take any

enforcement action, as provided by the Kansas State Constitution. 697 F.3d at 1294. However,

enforcement of New Mexico public employee union contracts is not encompassed by this general

authority.   As noted above, enforcement of contracts arising under PEBA is the specific

responsibility of the independent labor relations board, rather than that of the governor or

attorney general. N.M.S.A. §§ 10-7E-23(A) & 10-7E-4(D). Petrella is thus inapplicable.

       Similarly, the Tenth Circuit's decision in Safe Streets Alliance v. Hickenlooper, 859 F.3d

865 (2017) also has no bearing on the instant case. First, it does not appear from the decision that

Governor Hickenlooper raised the argument that he was an improper defendant, and the decision

pertaining to subject matter jurisdiction cited by Plaintiff merely noted that "the Reillys pled

well-defined federal causes of actionto vindicate federal substantive rights Congress enumerated




                                                 3
        Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 4 of 13



in RICO." 859 F.3d at 869. Thus, the decision focused on the basic requirement for subject

matter jurisdiction, rather than the Eleventh Amendment or other exceptions to that jurisdiction.

Thus, these exceptions were not before the Court in Hickenlooper, so the decision is of no use in

the instant matter.

        Secondly, the provision legalizing recreational marijuana in Colorado, like the Local

Option Budget statute in Kansas, was encompassed by the governor's general enforcement

powers. In Hickenlooper, the plaintiffs sought to have all licenses to cultivate marijuana

invalidated. 859 F.3d at 896. Regulations for the cultivation of marijuana are found in the Retail

Marijuana Code, a section of the Code of Colorado Regulations promulgated by the Marijuana

Enforcement Division of the Colorado Department of Revenue. 1 C.C.R 212-2. Since the

governor would have direct control over a cabinet level executive department, he would have

been a proper plaintiff in that litigation. Accordingly, that case can be distinguished from the one

at bar, in which an independent labor relations board is responsible for enforcement of the

relevant statute.

        The remaining cases cited by Plaintiff both explicitly describe a substantial amount of of

control by the governor and/or attorney general, and can be easily distinguished on those

grounds. In Kitchen v. Herbert, 755 F.3d 1193 (10th Cir. 2014), like in Bishop, the Tenth circuit

considered a state ban on same sex marriages; in that case the Court considered Utah's ban. Like

the governor of Oklahoma in Bishop, Utah's governor raised the defense that he was an improper

party. The Tenth Circuit affirmed a district court grant of summary judgment for the plaintiff,

distinguishing Bishop on the grounds that, while Oklahoma marriage licenses were issued by

court clerks, Utah licenses were issued by county clerks. In so doing, the Court emphasized the

amount of control that the governor and the attorney general had over these county clerks, noting




                                                 4
       Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 5 of 13



that "the Governor and the Attorney General have also demonstrated a 'willingness to exercise'

their duty to ensure clerks and other state officials enforce Amendment 3 [barring same sex

marriage]." 755 F.3d at 1203 In addition, the same-sex marriage ban provided for criminal

penalties for clerks who issued licenses for prohibited marriage, and these charges "would be

filed by a county or district attorney under the supervision of the Attorney General. And the

Governor could order the Attorney General to assist in such prosecution." Id. at 1202-03. It was

the specific control exercised by the governor and attorney general that allowed the Court to

distinguish Bishop. Given that the Governor and the Attorney General do not exert similar

control over the PELRB, this case more closely resembles Bishop than it does Herbert.

       Finally, while Harris v. Quinn, 573 U.S. 616 (2014), is a labor relations case, it can also

be distinguished from the matter at bar. First, as in Hickenlooper, the issue of whether the

governor was a proper defendant under the Ex Parte Young exception to Eleventh Amendment

immunity was not discussed in the decision; it did not appear to have been brought before the

Court. Secondly, Harris concerned the constitutionality of an amendment to the Illinois Public

Labor Relations Act conferring partial public employee status on personal assistants who were

employed by individuals with disabilities pursuant to the state's Rehabilitation Program. This

public employee status was limited to the issue of coverage under the Act. Illinois' equivalent of

New Mexico's PERLB, the Illinois Labor Relations Board, had originally found that, under a

previous version of the Act, these assistants were not public employees. However, the Governor

of Illinois the issued an executive order circumventing that decision. While the executive order

was later codified by the legislature, this order demonstrates the control that the Governor of

Illinois has over the state's Labor Relations Board, control that is apparently much greater than

that exercised by Lujan-Grisham over New Mexico's PERLB. Quite simply, because PERLB is




                                                5
        Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 6 of 13



essentially independent of control by the Governor and Attorney General, these officials are

improper defendants, and are thus entitled to the dismissal of the instant case.

      II. THE CLAIMS IN COUNT I OF PLAINTIFF'S COMPLAINT ARE MOOT

       Contrary to Plaintiff's contention, the claim inn Count I of his Complaint, challenging the

limited revocability period for union memberhip, is clearly moot. "Under Article III of the

constitution, federal courts may adjudicate only actual, ongoing cases or controversies." Lewis v.

Continental Bank Corp., 494 U.S. 472, 477 (1990). Accordingly, to the extent that a party seeks

equitable relief to halt actions that are confined to the past, and do not have ongoing effects that

can be remedied through the judicial process, this case concerns a moot question, and a federal

court does not have jurisdiction over the case. See, e.g., Buchanan v. Snedeker, 588 F.3d 1281

(10th Cir. 2009) (holding that a court has no subject matter jurisdiction over a moot case). This is

true even if the party seeks declaratory relief. Cox v. Phelps Dodge Corp., 43 F.3d 1345, 1348

(10th Cir. 1994) (superseded on other grounds).

       The State of New Mexico will no longer deduct fair share fees from employees who do

not join the union. On July 6, 2018, Justin Najaka, then Director of the New Mexico State

Personnel Board, sent a letter to all state employees informing them of the Janus decision, and

stating that "[t]o comply with this ruling, the State personnel Office will immediately cease

payroll deductions to public sector unions from non-union members effective pay period June

30, 2018. Justin Najaka Letter of July 6, 2018, attached as Exh. A to State Defendants' Motion to

dismiss [Doc. No. 37, filed May 31, 2019]. Plaintiff claims that he joined the union only because

he would have to pay fees anyway: he would have had paid union dues because he joined the

union, but he would have paid fair share fees if he had not. Therefore, he argues that he should




                                                  6
        Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 7 of 13



have been permitted to leave the union as soon as the Janus holding rendered the fair share fees

unconstitutional.

       Plaintiff argues that "[b]ecause the policy whose constitutionality is in question presents

an annual revocation period, the time window to resign membership will almost always come to

pass before the case can properly be considered by a Court." P. Resp. Brief [Doc. No. 43, filed

June 27, 2019] ("Response Brief") at 8. However, this argument fails because Plaintiff's claim in

Count I depends on the fact that he joined the union, agreeing to the limited revocability period,

before Janus v. American Federation of State, County, and Municipal Employees, 138 S. Ct.

2448 (2018) was decided, and therefore he could not having knowingly waived his right to

neither join a union nor pay "fair share" fees. Response Brief at 9. Thus, he argues that he should

have been permitted to leave the union the instant that Janus was decided. This is how he

attempts, in his Response Brief, to distinguish Cohen v. Cowles Media Co., 501 U.S 663, 672

(1991) (holding that the First Amendment “does not confer…a constitutional right to disregard

promises that would otherwise be enforced under state law.”). Plaintiff argues that "in Cohen the

newspaper contracted away its right to publicize with full knowledge of its First Amendment

rights. There was no intervening change in law that recognized a right that the newspaper could

not have previously asserted. Hendrickson does not deny that one can make a knowing waiver of

First Amendment rights. He simply denies that any such knowing waiver was made by him."

Response Brief at 9.

       Plaintiff bases his claim on his alleged unknowing waiver of his First Amendment rights,

and the intervening change in law provided by Janus. However, his particular situation is

incapable of repetition. New Mexico state policy, as described in the Najaka letter, now prevents

state agencies from deducting fair share fees from employees who are not union members. This




                                                7
        Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 8 of 13



policy predates the instant case. Accordingly, as long as Janus remains good law, no New

Mexico state employee will ever join a union because he or she would have to pay fair share fees

anyway. Moreover, more than a year has passed since Janus, so all union members who joined a

union because of the fair share fees have had the opportunity to resign. All future waivers of the

rights described in Janus will be knowing. Quite simply, Plaintiff's argument that his situation is

capable of repetition is without merit. Count I of his Complaint should be dismissed as moot.

   III. THE CLAIMS IN COUNT I OF PLAINTIFF'S COMPLAINT ARE WITHOUT
          MERIT BECAUSE THE LIMITED REVOCATION PERIOD IS NOT
                          UNCONSTITUTIONAL

       Further, contrary to Plaintiff's contentions, the limited revocability period is not

unconstitutional, even to the extent that it is enforced against employees who wished to leave

their unions when Janus was decided. Plaintiff admits that an employee can waive his right to

neither join a union nor pay fair-share fees, and thus be bound by a limited revocability period,

as long as this waiver is entered into knowingly by the employee. However, Plaintiff argues that,

before Janus was decided, he was unaware of the fact that he did not have to choose between

joining a union or paying fair-share fees. Therefore, Plaintiff claims that it was unconstitutional

for the state and the union to require him to wait until the revocation period to resign his

membership after Janus was decided. However, Plaintiff fails to cite any precedent in support of

this position, and the overwhelming weight of post Janus authority rejects Plaintiff's position.

       Quite simply, Plaintiff seeks a "broad expansion of the holding in Janus" that is not

justified by the decision. Belgau v. Inslee, 359 F. Supp. 3d 1000, 1016 (W.D. Wash. 2019). In

Belgau, the plaintiffs sued over a revocation clause in their union contract similar to the one at

issue in the present case: the employees were required to give notice between 10 and 20 days




                                                8
        Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 9 of 13



prior to the end of each yearly period. Id. Nonetheless, the Court held that this requirement was

not unconstitutional. Id. at 1016-17.

       Further, the Court in Belgau went on to note that

               Janus does not apply here – Janus was not a union member, unlike
               the Plaintiffs here, and Janus did not agree to a dues deduction,
               unlike the Plaintiffs here. The relationship between unions and
               their voluntary members was not at issue in Janus. The notion that
               the Plaintiffs may have made a different choice if they knew the
               Supreme Court would later invalidate public employee agency fee
               arrangements [in Janus] does not void their previous knowing
               agreements.


       359 F. Supp. 3d at 1016-17 (citations omitted) (emphasis added).

       The Ninth Circuit reached a similar determination in another Washington state case. In

Fisk v. Inslee, 759 Fed. Appx. 632 (9th Cir. Unpublished Opinion Jan. 9. 2019), the Court held

that "deduction of union dues in accordance with membership cards' dues irrevocability

provision does not violate Appellants' First Amendment rights." 759 Fed. Appx. at 633.

Moreover, the Court noted that "temporarily irrevocable payment authorizations are common

and enforceable in many consumer contracts—e.g., gym memberships or cell phone contracts—

and we conclude that under state contract law those provisions should be similarly enforceable

here." Id. at 644. See also Smith v. Sup. Ct., County of Contra Costa, 2018 WL 6072806 at *1

(N.D. Cal. Slip Copy Nov. 16, 2018), (holding that "it's not the rights clarified in Janus that are

relevant to Smith – Smith’s First Amendment right to opt out of union membership was clarified

in 1977, and yet he waived that right by affirmatively consenting to be a member of Local

2700."). Quite simply, Janus did not overturn the well-settled principle that the First Amendment

cannot be used to avoid pre-existing contractual obligations. Consequently, Count I of Plaintiff's

Complaint should be dismissed.




                                                9
       Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 10 of 13



      IV. PLAINTIFF FAILED TO STATE A CLAIM UNDER COUNT II IOF HIS
           COMPLAINT; EXCLUSIVITY OF REPRESENTATION IS NOT
                           UNCONSTITUTIONAL

       Further, Plaintiff has not stated a claim for which relief can be granted under Count II of

his Complaint. This Count seeks to invalidate the state statute that allows a union to become an

exclusive representative for a public employee bargaining unit. As with Count I, Plaintiff seeks a

major expansion of Janus that was clearly not contemplated by the decision itself. In fact, as set

forth below, the Janus decision was justified by the idea that unions would continue to have

exclusive bargaining rights.

       In Janus, the U.S. Supreme Court acknowledged that the rationale for the fair share

agency fees, the interest of the state in maintaining labor peace, was a compelling state interest.

138 S. Ct at 2465. Plaintiff argues that "Janus was assuming without deciding that labor peace

was a compelling interest." Response Brief at 10 (emphasis in original). However, it is clear from

the Janus decision that the Court actually decided that labor peace is a compelling state interest,

because it stated "[w]e assume that labor peace in this sense of the term, is a compelling state

interest." 138 S. Ct.at 2465. If the Court wished to indicate that it was not deciding this issue, it

could have stated that explicitly. The Court has used the phrase "assume, without deciding"

numerous times in its history, including multiple times in the past few years. See, e.g., Nat.

Aeronautics & Space Admin. v. Nelson, 562 U.S. 134, 138 (2011) ("We assume, without

deciding, that the Constitution protects a privacy right of the sort mentioned in Whalen and

Nixon"); RJR Nabisco, Inc.v. European Community, 136 S. Ct. 2090, 2103 (2016) ("We

therefore decline to reach this issue, and assume without deciding that § 1962(d)'s

extraterritoriality tracks that of the provision underlying the alleged conspiracy."); Genesis




                                                 10
       Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 11 of 13



Healthcare Corp. v. Symczyk, 569 U.S. 66, 73 (2013) ("We, therefore, assume, without deciding,

that petitioners' Rule 68 offer mooted respondent's individual claim.")

        Significantly, both Nelson and RJR Nabisco were written by Justice Alito, who also

provided the opinion in Janus. If Justice Alito wanted to indicate that the Court was not deciding

the issue, he would have said so explicitly. It is thus evident that the Court wished to accept the

premise that labor peace is a compelling state interest, just without further elaboration. Further,

in a post Janus decision, the Ninth Circuit noted that the State of Washington's "exclusive

bargaining agreement with SEIU serves the compelling -- and enduring-- state interest of labor

peace." Mentele v. Inslee, 916 F.3d 783, 790 (9th Cir. 2019). The Mentele decision went on to

state that "Janus did not revisit the longstanding conclusion that labor peace is a 'compelling state

interest' and the Court has long recognized that exclusive representation is necessary to facilitate

labor; without it, employers might face 'inter union rivalries' fostering 'dissention within the

workforce,' 'conflicting demands from different unions,' and confusion from multiple agreements

or employment conditions." 916 F.3d at 790, citing Janus, 138 S. Ct. at 2465.

       Further, the Janus opinion devoted a substantial amount of space to discussing the

reasons why unions would continue to act as exclusive representatives for public employee

bargaining units, even in the absence of fair share agency fees. For instance, the Court stated

that

               Even without agency fees, designation as the exclusive
               representative confers many benefits. As noted, that status gives
               the union a privileged place in negotiations over wages, benefits,
               and working conditions. See § 315/6(c). Not only is the union
               given the exclusive right to speak for all the employees in
               collective bargaining, but the employer is required by state law to
               listen to and to bargain in good faith with only that union.

Id. at 2467. (emphasis added).




                                                 11
       Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 12 of 13



        Contrary to Plaintiff's contention, the Court was not merely citing these benefits to

explain why exclusive representation is beneficial to the union or to describe the status quo.

There is no reason why the Supreme Court would have included such a lengthy discussion unless

it was relevant to the Court's determination that fair share agency fees are unnecessary to ensure

labor peace. Otherwise, there is no reason why the Supreme Court would care why exclusive

representation is beneficial to the union. The only conceivable reason for this discussion is that

the Supreme Court accepted that exclusive representation is necessary to serve the compelling

state interest in labor peace, and needed to make sure that unions would continue to serve as

exclusive representatives. Accordingly, nothing in the Janus decision indicates that exclusivity

provisions are unconstitutional, so Count II of Plaintiff's Complaint should be dismissed.


                                      VI. CONCLUSION

        This Court lacks jurisdiction over Plaintiff's claims against the governor and the attorney

general, as they are not proper defendants for the purposes of the Ex Parte Young exception to

the Eleventh Amendment immunity. Moreover, Plaintiff's claims regarding the fair share agency

fees and the limited period for withdrawal from the union, because those issues are moot, as all

individuals who joined the union prior to the Janus decision have had the opportunity to

withdraw. Finally, Plaintiff has not stated a claim regarding either the limited revocation period

or the provision allowing for unions to act as exclusive representatives, as neither are

unconstitutional. Accordingly, Defendants Michelle Lujan Grisham, in her official capacity as

Governor of New Mexico, and Hector Balderas, in is official capacity as Attorney General of

New Mexico, respectfully request that this Honorable Court dismiss the above styled cause

against them in its entirety.




                                                12
       Case 1:18-cv-01119-RB-LF Document 46 Filed 08/01/19 Page 13 of 13



                                                   Respectfully Submitted,

                                                   PARK & ASSOCIATES, LLC

                                                      /s/ Lawrence M. Marcus
                                                   Lawrence M. Marcus
                                                   Alfred A. Park
                                                   Attorney for Defendants Michelle Lujan
                                                   Grisham and Hector Balderas
                                                   3840 Masthead Street, N.E.
                                                   Albuquerque, NM 87109
                                                   (505) 246-2805

I hereby certify a true and correct copy
of the above pleading was served by the Court's
CM/ECF system on this _1st __ day of
August 2019 to all counsel of record



/s/ Lawrence M. Marcus
Lawrence M. Marcus




                                              13
